365 Pa. 455 (1950)
Girolami et al., Appellants,
v.
Peoples Natural Gas Company.
Supreme Court of Pennsylvania.
Argued October 4, 1950.
November 13, 1950.
Before DREW, C.J., STERN, STEARNE, JONES, LADNER and CHIDSEY, JJ.
*462 W. Robert Thompson, with him Adams & Hutson and Montgomery, Thompson & Baily, for appellants.
Jos. W. Ray, Jr., with him Herman M. Buck, Ray, Coldren & Buck and G. Kirby Herrington, for appellee.
OPINION PER CURIAM, November 13, 1950:
The judgment is affirmed on the opinion of President Judge CARR.